Citation Nr: 0929120	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability, to include as secondary to a mental 
disorder.

3.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2004 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and for a heart condition, to 
include as secondary to a mental disorder; and denied an 
increased rating for sinusitis. 

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for an acquired psychiatric disorder and a heart 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

For the period on appeal, the Veteran's sinus disorder has 
not been manifested by three or more incapacitating episodes 
per year requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a sinus 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2007); 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2008).

The Veteran's sinus disability has been rated 10 percent 
disabling under DC 6510. Diagnostic Code 6510 pertains to 
chronic pansinusitis.  38 C.F.R. § 4.71a, DC 6510.

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following DC 6514.  This general rating formula for sinusitis 
applies in all circumstances in which VA is to evaluate the 
severity of sinusitis, no matter the particular diagnosis.

Under the general rating formula for sinusitis, encompassing 
DCs 6510 through 6514, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent disability rating is awarded for sinusitis following 
radical surgery with chronic osteomyelitis, or manifested by 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. §§ 4.97, DC 
6510-6514 (2008).  An incapacitating episode of sinusitis is 
specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 (2008).

The Veteran filed his claim for increased rating in June 
2004.  The record includes VA treatment records dated from 
December 2003 to May 2005.  However, the only reference to a 
sinus problem within those records is in June 2004, when on 
mental examination, his Axis III diagnosis included 
allergies. 

On July 2004 sinus examination, the Veteran reported that he 
had a history of chronic nasal obstruction and nasal 
drainage.  The drainage was sometimes yellow or green, and 
sometimes clear.  He was taking antihistamines on a daily 
basis.  He also had allergic rhinitis, with associated 
headaches.  He did require antibiotics for his sinusitis.  On 
physical examination, his neck vessels and thyroid were 
normal.  There was no tenderness over his maxillary areas.  
He had a deviated septum.  Turbinites were normal and the 
oral cavity was clear.  No polyps or discharge were found.  
X-ray examination revealed clear sinuses with no evidence of 
sinusitis.  The diagnosis was a deviated septum, with eighty 
percent obstruction of the left airway and fifty percent 
obstruction of the right airway.  The examiner found no 
evidence of sinusitis at that time. 

In his July 2006 formal appeal, the Veteran contended that 
his sinusitis was getting worse, and that he took daily 
medication that was both prescribed and over-the-counter in 
order to treat the condition.  On November 2006 VA 
cardiovascular examination, the Veteran listed multiple 
medications that he was taking at that time, none of which 
were prescription sinus medications.

The Board does not doubt the Veteran's contentions that he 
continues to suffer from sinus problems.  However, the record 
does not establish that he has suffered from sinusitis 
manifested by three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, which 
would warrant a 30 percent disability rating.  To the 
contrary, the Veteran's most recent VA sinus examination 
revealed a deviated nasal septum, normal turbinites, a clear 
oral cavity, and no polyps or discharge.  X-rays taken at 
that time were negative for any abnormalities relating to 
sinusitis.  Additionally, while the Veteran has indicated 
that his sinus disorder is getting worse, that is not 
corroborated by the medical evidence of record.  On July 2004 
sinus examination, and again on December 2006 cardiovascular 
examination, the Veteran did not report taking any 
antibiotics due to his sinusitis, nor did was it found that 
he suffered from three or more incapacitating episodes per 
year due to his sinusitis.  In the absence of any medical 
evidence that the Veteran meets the criteria for a 30 percent 
disability rating under DC 6514, the Board finds that a 
higher rating is not warranted.

Although the Veteran has been shown to suffer from a deviated 
septum, service connection for that condition was denied in 
November 2004.  The Veteran did not appeal that decision.  
Therefore, that condition cannot service as a basis for 
increase in this case. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for sinusitis, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
sinusitis has required frequent periods of hospitalization or 
has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to staged ratings, different 
percentage ratings for different periods of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the Board finds that staged ratings are not 
indicated because the weight of the credible evidence shows 
that the Veteran's service-connected sinusitis has warranted 
a disability rating of no more than 10 percent during the 
pendency of the appeal.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004, February 2005, 
and June 2006; and rating decisions in November 2004 and May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2006 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.






ORDER

A rating in excess of 10 percent for sinusitis in denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Subsequent to the June 2006 Statement of the Case, the 
Veteran underwent a VA psychiatric examination and a VA 
cardiovascular examination in relation to his claims for 
service connection.  In July 2009, the RO determined that a 
Supplemental Statement of the Case was not required because 
this new evidence was not pertinent to the claim.  However, 
the Veteran has not submitted a waiver with regard to RO 
consideration of this evidence.  Those examination reports 
are pertinent to the Veteran's claim because they relate to 
the specific disabilities for which he is claiming service 
connection.  To ensure that the Veteran's procedural rights 
are protected, insofar as he is afforded the opportunity for 
RO adjudication in the first instance, the Board must return 
the case to the RO, for initial consideration of the 
evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims, 
specifically considering the December 2006 
VA psychiatric examination and the 
December 2006 VA cardiovascular 
examination.  If the decisions remain 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


